Citation Nr: 1745149	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  16-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1944 to November 1946.  His awards and medals include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This matter was previously before the Board in May 2017 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show that the Veteran has either been diagnosed with or suffers from recurrent tinnitus, nor does the evidence of record demonstrate a connection between the Veteran's service and his claimed tinnitus.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.326, 4.87 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA's notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA issued a notice letter in June 2014 as part of the fully developed claims process, prior to the unfavorable adjudication in September 2015.  This correspondence advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that the National Personnel Records Center (NPRC) has indicated that the Veteran's service treatment records (STRs) and personnel records are not available and presumed destroyed in the NPRC fire in 1973.  Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  A September 2014 Memorandum provided notice to the Veteran that his STRs are unavailable.  The Veteran submitted a Request for Information Needed to Reconstruct Medical Data in December 2014.  However, VA correspondence in September 2015 notified the Veteran that on his previously submitted NA Form 13055 the listed dates of treatment were outside the dates of his military service. See September 15, 2015 VA correspondence.  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The RO associated the Veteran's VA treatment records and identified private treatment records with the claims file. No other relevant records have been identified and are outstanding.  Notably, in August 2017 correspondence, the Veteran indicated that he had also sought treatment for his hearing loss and tinnitus from a Dr. T. "soon after separating from active duty"; however, the Veteran also stated that Dr. T. "retired many years ago and those records no longer exist."  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  The Veteran was provided with VA examinations in November 2014 and September 2015.  The May 2017 Board decision determined that the opinions that followed were not adequate to adjudicate the claim of service connection for tinnitus, because they did not account for the Veteran's reports of tinnitus in his non-VA treatment records.  An addendum opinion was subsequently produced in May 2017, and the medical record is now adequate for the Board to decide the Veteran's tinnitus claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Neither the Veteran nor his representative has raised any issues with the adequacy of the examinations and addendum opinion.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as organic diseases of the nervous system are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Tinnitus is subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board notes that the Veteran is asserting that his claimed disability resulted from him engaging in combat with the enemy.  The Veteran's DD 214 shows that he received the Combat Infantryman Badge in May 1945 and was involved in the Ryukyus campaign.  On the basis of such the Board finds the Veteran engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are applicable.  The Board finds the Veteran's reports of exposure to combat noise, including heavy bombardments and mortar fire are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  However, the provisions of 38 U.S.C.A. § 1154(b) do not address the issue of a causal relationship between a current disability and service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As noted above the Veteran's STRs are presumed lost in in the 1973 NPRC fire.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis of this Veteran's claim is undertaken with this duty in mind.  In light of the Veteran's consistent statements and the evidence of record, including the conceded hazardous noise exposure in-service, there is credible evidence indicating an in-service, event injury or disease is satisfied.

Turning to the evidence, the Board notes that the record does contain the Veteran's examination conducted in conjunction with the end of his active service in 1946.  This examination indicates that the Veteran's hearing was normal on a "whisper test" and does not document any evidence of tinnitus.

The record also contains evidence of the Veteran's treatment at a non-VA ear, nose, and throat clinic from 1991 until 2015.  The first evidence of tinnitus appears in a record from November 1996.  There, the Veteran complained of both difficulty hearing and tinnitus.  The Veteran's doctor indicated that the Veteran had excellent hearing audiometrically and did not provide further comment on his tinnitus.  The Veteran would go on to make reports of tinnitus symptoms to his private physician in July 2003, July 2008, and September 2015.  However, the Veteran also denied tinnitus symptoms in October 2007 and August 2011.  These records do not associate the Veteran's tinnitus with his military service.  

At VA medical examinations conducted in the development of his claim in November 2014 and September 2015, the Veteran denied symptoms of recurrent tinnitus.  As a result, neither examiner provided an opinion that linked the Veteran's tinnitus to the Veteran's service, including his combat.  VA sought and received an addendum opinion in May 2017 regarding the etiology of the Veteran's tinnitus, and specifically drew the examiner's attention to the fact that the Veteran had made reports of tinnitus in the past.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's service.  The examiner once again highlighted that the Veteran had denied tinnitus symptoms at two examinations.  The examiner also explained that "[a]ny current tinnitus the [V]eteran might have now started many years after separation from active duty service, [and] therefore [it] is not etiologically related to service, including in-service noise exposure."

The Veteran has asserted that his tinnitus began either during his active service or developed soon after his service in his statements to the Board in May 2015, October 2015, and August 2017.

A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, like ringing in his ears (see Barr v. Nicholson, 21 Vet. App. 303 (2007)), his statement that he has recurrent tinnitus is not credible in light of the inconsistent statements he has provided throughout the course of this appeal.  The Veteran's claims to have had tinnitus continuously since service have been inconsistent.  He has denied tinnitus at times both to his private medical provider, and, on two occasions, during VA examinations provided for the purpose of documenting his medical conditions to develop his claim for benefits.  Given the Veteran's inconsistent statements as to whether he has tinnitus, the Board finds his claim that he has had tinnitus ever since his service not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (While the absence of any corroborating medical evidence supporting a veteran's assertions, in and of itself does not render his lay statements incredible, the absence of such evidence may be used to assess his credibility).

Based on this evidence, the Board finds that service connection for tinnitus must be denied.  While the Veteran has claimed symptoms of tinnitus at various times, the most probative evidence or record indicates that the Veteran has not manifested or been diagnosed with a recurrent tinnitus condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Importantly, VA's Schedule of Ratings for the ear requires that tinnitus be recurrent before it may be subject to compensation.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  Because the record does not show a credible diagnosis of recurrent tinnitus during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for tinnitus is denied.

However, even if the Board were to find that the Veteran's inconsistent reports of tinnitus constituted a tinnitus condition, the Board also finds that service connection must be denied because the evidence of record does not establish a link between the Veteran's service and the Veteran's condition.  In this regard, the Board notes that the Veteran's examination conducted in preparation for the end of his period of active service contains no evidence of a tinnitus condition, and the Veteran's private medical records indicate that any possible tinnitus condition manifested in 1996.  The Board finds this date significant because the Veteran was seeing his ear, nose, and throat doctor for a variety of complaints for the preceding five years without any evidence documenting a tinnitus condition during that time.  

The Board also acknowledges that in an August 2017 statement, the Veteran indicated that he had sought treatment for his tinnitus from a private physician "soon" after his separation from service, but that those records are no longer available.  However, as noted, the available postservice treatment records show that the Veteran went years without complaining of tinnitus while seeking treatment for other ear-related complaints.  Therefore, even with consideration of the unavailable private treatment records, it is not shown that the Veteran has suffered from tinnitus continuously since service.

The Board notes the Veteran's statements that his tinnitus is related to and a result of his in-service noise exposure. The Veteran is competent to testify to his observations, and the RO and the VA examiners conceded his in-service noise exposure, as does the Board. See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The Veteran is not competent to opine as to the presence of a causal relationship between his tinnitus disability and service, as to do so in this case requires medical expertise.  Jandreau, 492 F.3d at 1377, n. 4.  In this case, the May 2017 VA examiner, after having his attention drawn to the Veteran's reports, indicated that given the significant time between the Veteran's service and the onset of any tinnitus, the tinnitus must have a different cause, and given the audiologist's medical expertise, the Board finds this opinion regarding etiology more credible than the Veteran's lay statements.  For these reasons, the Board finds that, even if the evidence of record establishes that the Veteran has tinnitus, the evidence of record does not establish the necessary link between the Veteran's condition and his service.  Hickson, 12 Vet. App. 247 (1999).

The Board has also considered the applicability of the presumption for chronic disease.  However, the Board finds that service-connection cannot be granted under this presumption.  Tinnitus is a condition to which this presumption applies.  Fountain, 27 Vet. App. 258.  However, the preponderance of the evidence is against a finding that the Veteran's tinnitus manifested to the level of a 10 percent disability rating within one year of his service.  38 C.F.R. § 3.307 (a)(3).  As previously discussed, the best evidence is that any tinnitus the Veteran may have had its onset in approximately 1996, 50 years after the end of the Veteran's service.

The only evidence that the Veteran's tinnitus had its onset during or just after the Veteran's service comes from the Veteran's own statements.  While the Veteran is competent to report symptoms and their time of onset, Layno, 6 Vet. App. 465, 471, here the Veteran's report is inconsistent with other evidence in the record.  Notably, the Veteran's examination at the end of his service contains no mention of tinnitus, and the record contains several years of private treatment records that predate any discussion of tinnitus which the Veteran's private treatment records document for the first time in 1996.  Given this discrepancy between the Veteran's statements to the Board and the contents of his private medical records, the Board finds the Veteran's report that his tinnitus had its onset in service or shortly thereafter not to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Similarly, the 50 year gap between when the evidence of record demonstrates that the Veteran's tinnitus had its onset and the end of the Veteran's service precludes a finding of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker, 708 F.3d 1331.  Consequently, the Board finds that service connection cannot be granted on the basis of the presumption for chronic diseases.  38 C.F.R. §§ 3.307, 3.309(a).

In reaching the conclusion that service connection cannot be established on either a direct or presumptive basis, the Board has considered the reasonable doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim, as it does here.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


